DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-4-2021 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboo, et. al., U.S. Patent Application Publication Number 2016/0252607, published September 1, 2016 in view of Achour, et. al., U.S. Patent Application Publication Number 2018/0348343, filed May 17, 2018.

As per claims 1 and 12, Saboo discloses a method comprising: 
operating in a first mode, wherein the operating in the first mode includes: causing a first subset of a set of transmit antennas to provide a first set of frequency modulated continuous wave (FMCW) chirps; receiving a first set of received signals in response to the first set of FMCW chirps; and determining a motion metric of an object based on the first set of received signals (Saboo, Fig. 11 and ¶63);
operating in a second mode, wherein the operating in the second mode includes: causing a second subset of the set of transmit antennas to provide a second set of FMCW chirps, wherein a number of antennas in the second subset is greater than a number of antennas in the first subset; receiving a second set of received signals in response to the second set of FMCW chirps; and determining the motion metric based on the second set of received signals (Saboo, Fig. 11 and ¶65);
and determining whether to operate in the first mode or the second mode based on the motion metric (Saboo, Fig. 10 and ¶64).
Saboo fails to disclose the use of subarrays with one having more antennas than the other.
Achour teaches the use of subarrays and changing the number of elements per subarray (¶38).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the array size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 2 and 13, Saboo as modified by Achour discloses the method of claim 1, wherein a time between chirps of the first set of FMCW chirps is greater than a time between chirps of the second set of FMCW chirps (Saboo, ¶61).

As per claims 3 and 14, Saboo as modified by Achour further discloses the method of claim 1, wherein the operating in the second mode includes performing gesture classification (Saboo, ¶65).

As per claims 4 and 15, Saboo as modified by Achour further discloses the method of claim 1, wherein: the receiving of the first set of received signals is via a first set of receive antennas; the receiving of the second set of received signals is via a second set of receive antennas; and a number of antennas in the second set of receive antennas is greater than a number of antennas in the first set of receive antennas (Achour, ¶38 where sub array size is variable).

As per claims 5 and 16, Saboo as modified by Achour further discloses the method of claim 1, wherein the determining of the motion metric in the first mode includes: performing a two-dimensional (2D) fast Fourier transform (FFT) on the first set of received signals to generate a first range-Doppler array; computing a first total energy in a subset of the first range-Doppler array; and determining the motion metric based on the first total energy (Saboo, ¶37).

As per claim 6, Saboo as modified by Achour further discloses the method of claim 5, wherein the subset of the first range-Doppler array comprises bins of the first range-Doppler array having a velocity greater than a minimum velocity threshold (Saboo, ¶39).

As per claim 7, Saboo as modified by Achour further discloses the method of claim 5, wherein the subset of the first range-Doppler array comprises bins of the first range-Doppler array having a range less than a maximum distance threshold (Saboo, ¶39).
As per claims 8 and 17, Saboo as modified by Achour further discloses the method of claim 5, wherein the subset of the first range-Doppler array comprises bins of the first range-Doppler array having a velocity greater than a minimum velocity threshold and a range less than a maximum distance threshold (Saboo, ¶34-36).

As per claims 9 and 18, Saboo as modified by Achour further discloses the method of claim 5, wherein the determining of the motion metric in the second mode includes: performing a 2D FFT on the second set of received signals to generate a second range-Doppler array; computing a second total energy in a subset of the second range-Doppler array; and determining the motion metric based on the second total energy (Saboo, ¶37 where calculations are done based on number of chirps and duration which are different for each mode).

As per claims 10 and 19, Saboo as modified by Achour further discloses the method of claim 1 further comprising: operating in a third mode, wherein the operating in the third mode includes: providing a third set of FMCW chirps, wherein a time between chirps of the third set of FMCW chirps is greater than a time between chirps of the first set of FMCW chirps; receiving a third set of received signals in response to the third set of FMCW chirps; and determining the motion metric based on the third set of received signals (Saboo, ¶63).
While Saboo does not explicitly disclose a third set of FMCW chirps, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the sets of chirps limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 11 and 20, Saboo as modified by Achour further discloses the method of claim 10, wherein the providing of the third set of FMCW chirps uses the first subset of the set of transmit antennas (Saboo, Fig. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619